Title: Jonathan Shoemaker to Thomas Jefferson, 18 August 1809
From: Shoemaker, Jonathan
To: Jefferson, Thomas


          My Dear Friend  Washington City 18th Augt 1809
          Inclosed thee will find 300$ it will not be Neccessary to Acknowledge the receipt of the money by Letter as I Expect to Leave the City some time next weak for Shadwell, when I wrote the last we were all in a Pannick at the Prospect of trade Supposing that our produce would be worth very little, but the alarm has now very much Subsided, Flour is now worth 5.75$ at Alexa and it is thought by the Merchants hear generally it will not be much lower through the Season, & upon reconsidering the subject of the Lease I find it would be a great disadvantage to us to Surrender it at this Season as one Quarter has Expired in wich little or no business has or could be done & in addition to that we have 40.000 Staves on hand & hogs Enough to make 10,000 ℔ Pork we have also a fine garden & truck Patch wich must be lost to us in case of removing we have also the Richmond line of Stages on hand worth 1800$ upon this View of the subject thou will percieve the Loss we Should be subjected too by giving up the Mills at Present, I have therefore determined to come on next weak, I have laid in a Small Asortment of Groceries & Dry goods mostly of the coarse kind Such as I thought would best suit the Cuntry
          I Salute with Esteem &c Jonathan Shoemaker
        